Appeal by the defendant from a judgment of the Supreme Court, Queens County (Linakis, J.), rendered February 6, 1991, convicting him of attempted unauthorized use of a motor vehicle in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The decision to grant or deny a request to withdraw a plea of guilty rests within the sound discretion of the court (see, People v Frazier, 132 AD2d 617). The defendant made a complete admission of the underlying facts of the crime and fully acknowledged the rights that he was waiving by entering into the plea agreement. His belated and unsubstantiated claims of innocence do not render his plea defective (see, People v Mota, 125 AD2d 609). Moreover, the defendant’s unsubstantiated and conclusory assertion that his attorney coerced him into pleading guilty is belied by the plea and sentencing minutes. Thompson, J. P., Balletta, Rosenblatt and Fiber, JJ., concur.